Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 2/7/2022 have been considered.  Claims 1-18 are currently pending.

Response to Arguments
Applicant’s arguments, see page 2, paragraph 2 of the Remarks, filed 2/7/2022, with respect to claims 1-18 have been fully considered and are persuasive in light of the terminal disclaimer filed 2/7/2022.  The terminal disclaimer has been approved and the non-statutory obviousness-type double patenting rejection of claims 1-18 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a communication device, comprising:
“the one or more circuits are configured to transmit, by multicast after the communication of the data frame, a block acknowledgment request (BAR) frame for a block acknowledgment (BA) frame including frequency allocation information specifying a 
wherein the BAR frame includes a receiver address field storing an identifier of a multicast group specifying destinations of the BAR frame and identification information fields specifying each of one or more destinations of the BAR frame, identification information being association identifiers of the one or more destinations selected from the multicast group, the frequency allocation information being specified for each of the association identifiers” in combination with other recited elements in claim 1.

The present application also relates to a communication device, comprising:
“receive, after the communication of the data frame, a block acknowledgment request (BAR) frame for block acknowledgment (BA) frame including frequency allocation information specifying a transmission frequency of the BA frame, the BAR frame being multicast, the BA frame acknowledging the data frame, and
wherein the BAR frame includes a receiver address field storing an identifier of a multicast group specifying destinations of the BAR frame and identification information fields specifying each of one or more destinations of the BAR frame, identification information being association identifiers of the one or more destinations selected from the multicast group, the frequency allocation information being specified for each of the association identifiers” in combination with other recited elements in claim 11.

“multicasting, by circuitry configured to perform communication of a data frame before the multicasting, a block acknowledgment request (BAR) frame or 
wherein the BAR frame being includes a receiver address field storing an identifier of a multicast group specifying destinations of the BAR frame and identification information fields specifying each of one or more destinations of the BAR frame, identification information being association identifiers of the one or more destinations selected from the multicast group, the frequency allocation information being specified for each of the association identifiers” in combination with other recited elements in claim 15.
The closest prior art, Liu et al. (US Publication 2010/0260138 A1), teaches a transmission of a downlink frame to specify the resources uplink multiplexed transmission and that there is a single STA ID associated with each uplink acknowledgment resource block of an uplink frame.   
The second prior art, Kawasaki et al. (US Publication 2016/0381490 A1), teaches a transmission of an ACK signal in response to a multicast transmission of video signal, wherein ACK frequency is allocated to an ACK acknowledgement signal.   
The third prior art, Matsue et al. (US Publication 2009/0052363 A1), teaches a method of returning block acknowledgement frames in response to receiving a block acknowledgment frame request.  
.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471